DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 39 is missing. Claim 40 should be numbered 39.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-34 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 16-17, and 22-26, the term “the memory array” is indefinite because two memory arrays were declared earlier and so it is not clear which memory array the claim refers to. It is suggested that the second instance of “a memory array” in each dependency group be amended to “[[a]] the memory array”.
For claims 22 and 34, the term “the second read request” is indefinite because two “second read request”s were declared earlier and so it is not clear which second read request the claim refers to. It is suggested that the first instance of “a second read request” in the claim be amended to “[[a]] the second read request”.
For claim 22, the term “the read data” is indefinite because two “read data”s were declared earlier and so it is not clear which read data the claim refers to. It is suggested that the second instance of “read data” in the claim be amended to “the second read data”.
For claim 28, the term “the memory device” lacks sufficient antecedent basis in the claim. It is suggested that it be amended to “a memory device”.
Dependent claims inherit rejections.


Allowable Subject Matter
Claims 16-34 would be allowable if all 35 USC § 112 rejections are overcome and depending on how they are overcome.
Claims 35-38 and 40 are allowed over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wikipedia “scratch space” page as definition with no relation to retry read operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114